EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Slate on 3/22/22.

The application has been amended as follows: 
	Claim 1, line 13: after “are removed” insert --from the subsequent pour portion--.
	Claim 29, line 2: after “only the” delete “second” and insert --subsequent--.
Claims 8 and 10: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, taken alone or in combination, fails to teach that after the solidifying, the initial pour potion and remainder of the seed are removed from the subsequent pour portion; in combination with other claimed elements as set forth in claim 1.

	The closest prior arts are Shah et al. (US 10,369,625 B2, hereinafter Shah, cited by applicant), Ostroukhova et al. (RU 2185929 C2, hereinafter Ostroukhova, cited by applicant), and Shah et al. (US 2014/0363305 A1, hereinafter Shah ‘305).

	However, the initial pour portion is also part of the final cast product of Shah ‘305. Therefore, one would not remove the initial pour portion from the subsequent pour portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

3/22/2022